DETAILED ACTION
This is in response to the Amendment filed 8/10/2021 wherein claims 18, 20, and 22 have been canceled and claims 1-17, 19, and 21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-10, 12-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2015/0075169) in view of Boekeloo et al. (US 2018/0038261) and Dawson et al. (US 5,272,869).
Regarding Independent Claim 1, Cunningham teaches (Figures 1-6) a turbine exhaust case mixer (30) for an aircraft engine (see Figure 1), the aircraft engine (Figure 1) having an inner shroud (36), a nacelle (10), a fan assembly (14), a compressor assembly,(16,22) and a turbine assembly (18, 24), the TEC mixer (30) comprising struts (58) extending from the TEC mixer (30) and being adapted to connect to the inner shroud (36) at a shroud-strut interface (see Figure 3). Cunningham does not teach that the plurality of struts are narrower in a middle portion thereof than at the shroud-strut interface or that each strut of the plurality of struts includes a stepped structure at the shroud-strut interface, the stepped structure including a first step adapted to be connected to the inner shroud of the aircraft engine and, the first step defined by multiple planar surfaces, each planar surface of the multiple planar surfaces extending radially outwardly from the shroud-strut interface, each planar surface of the multiple planar surfaces joined along a joining edge thereof to another planar surface of the multiple planar surfaces, the joining edges extending radially outwardly from the shroud-strut interface.
Boekeloo teaches (Figures 1-10) an engine (116) with an exhaust gas duct (118) including a flow mixer (120) having a plurality of struts (306) being narrower at a middle portion thereof (see Figure 3B – annotated below) than at the shroud-strut interface (see Figure 3B – annotated below) and also teaches wherein each strut (306) of the plurality of struts (306) includes a stepped structure (annotated below) at a shroud-strut interface (see Figure 3B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham to include the plurality of mixer struts that are narrower in a middle portion thereof than at the shroud-strut interface, as taught by Boekeloo, in order to connect the inner and outer surfaces of the exhaust gas duct such that deflections of the surfaces resulting from resonance with a rotor frequency are prevented or avoided (Paragraph 0036 of Boekeloo). Cunningham in view of Boekeloo does not teach that the stepped structure includes a first step adapted to be connected to the inner shroud of the aircraft engine and, the first step defined by multiple planar surfaces, each planar surface of the multiple planar surfaces extending radially outwardly from the shroud-strut 
Dawson teaches (Figures 1-8) a stepped structure (see Figure 8) including a first step (annotated below) adapted to be connected to the inner shroud (36) of the aircraft engine (10), the first step (annotated below) defined by multiple planar surfaces (see annotation below) each planar surface of the multiple planar surfaces (annotated below) extending radially outwardly from the shroud strut interface (at the outer surface of 36; see Figures 4-5 and 8), each planar surface of the multiple planar surfaces (annotated below) joined along a joining edge (annotated below) to another planar surface of the multiple planar surface (see annotation below), the joining edges (see annotation below, each strut including the stepped structure having the joining edge) extending radially outwardly (see Figures 4-5 and 8) from the shroud-strut interface (at outer surface of 36; see Figures 4-5 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo to have the stepped structure include a first step adapted to be connected to the inner shroud of the aircraft engine and, the first step defined by multiple planar surfaces, each planar surface of the multiple planar surfaces extending radially outwardly from the shroud-strut interface, each planar surface of the multiple planar surfaces joined along a joining edge thereof to another planar surface of the multiple planar surfaces, the joining edges extending radially outwardly from the shroud-strut interface, as taught by Dawson, in order to provide rigidity when joining a strut to a casing (Column 1, line 54 – Column 2, line 3 and Column 5, lines 37-45).

    PNG
    media_image1.png
    545
    572
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    862
    703
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    606
    810
    media_image3.png
    Greyscale


Regarding Claim 2, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham further teaches (Figures 1-6) an annular wall (the inner surface of 30) adapted to be disposed about a central axis (34) of the aircraft engine (see Figure 1) downstream of the turbine assembly (18, 24), and wherein the plurality of struts (58) extend from the annular wall (the inner surface of 30; see Figures 1 and 3-4).
Regarding Claim 6, 
As discussed above, Boekeloo teaches (Figures 1-10) each strut (306) includes a stepped structure (annotated above) at a shroud-strut interface (see Figure 3B), the stepped structure (annotated above) including a first step (annotated above) adapted to be connected to the inner shroud (see Figure 3B) of an aircraft engine (116).
Dawson teaches (Figures 1-8) a second step (annotated above) disposed between the first step (annotated above) and a middle portion of each strut (see Figure 4), the second step (annotated above) extending from the first step (see annotation above) toward the middle portion (see Figures 4 and 8), the first step (annotated above) having a footprint (see Figures 4 and 8) defined relative to the shroud-strut interface (at the outer surface of 36) that is larger than a footprint (see Figures 4 and 8) of the second step (annotated above) defined relative to the shroud-strut interface (at the outer surface of 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to have the second step disposed between the first step and a middle portion of each strut, the second step extending from the first step toward the middle portion, the first step having a footprint defined relative to the shroud-strut interface that is larger than a footprint of the second step defined relative to the shroud-strut interface, as taught by Dawson, for the same reasons discussed above in claim 1.
Regarding Claim 7, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. As discussed above, Cunningham teaches (Figures 1-6) a turbine exhaust case mixer (30) for an aircraft engine (see Figure 1). Cunningham in view of Boekeloo and Dawson does not teach, as discussed so far, wherein the planar surfaces include axial planar surfaces being circumferentially spaced apart relative to a center axis of the TEC mixer and having an orientation parallel to a line extending between axial ends of the strut, and transverse planar surfaces extending between the axial planar surfaces and having an orientation transverse to the line extending between axial ends of the strut.
Dawson teaches (Figures 1-8) wherein the planar surfaces (annotated above) include axial planar surfaces (at the lateral portions of the steps; see annotation above) being circumferentially spaced apart relative to a center axis of the turbine (at 12) and having an orientation parallel to a line extending between axial ends of the strut (40; see Figures 4-6, 8, and annotation above), and transverse planar 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to have the planar surfaces include axial planar surfaces being circumferentially spaced apart relative to a center axis of the turbine and having an orientation parallel to a line extending between axial ends of the strut, and transverse planar surfaces extending between the axial planar surfaces and having an orientation transverse to the line extending between axial ends of the strut, as taught by Dawson, for the same reasons discussed above in claim 1.
Regarding Claim 8, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Dawson does not teach, as discussed so far, wherein one or more of the planar surfaces of the first step defines an acute angle with a plane tangent to a part of the shroud-strut interface, and the one or more of the planar surfaces defining an acute angle relative to a line extending between axial ends of the strut.
Boekeloo teaches (Figures 1-10) wherein one or more of the planar surfaces (see annotation below) of the first step (annotated above) defines an acute angle (annotated below) with a plane tangent to a part of the shroud-strut interface (see annotation below), the one or more of the planar surfaces (see annotation below) defining an acute angle (annotated below) relative to a line (annotated below) extending between axial ends of the strut (306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to have one or more of the planar surfaces of the first step defines an acute angle with a plane tangent to a part of the shroud-strut interface, and the one or more of the planar surfaces defining an acute angle relative to a line extending between axial ends of the strut, as taught by Boekeloo, for the same reasons discussed above in claim 1.

    PNG
    media_image4.png
    1146
    1212
    media_image4.png
    Greyscale

Regarding Claim 9, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Dawson does not teach, as discussed so far, a second step disposed between the first step and a middle portion of each strut, the second step extending from the first step toward the middle portion, the one or more planar surfaces define an obtuse angle with an adjacent planar surface of the second step, the adjacent planar surface extending radially from the one or more planar surfaces of the first step.
Dawson teaches (Figures 1-8) a second step (annotated below) disposed between the first step (annotated below) and a middle portion (see Figures 4-8) of each strut (40), the second step (annotated below) extending from the first step (annotated below) toward the middle portion (see Figures 4-8), the one or more planar surfaces (the top surface of the first step; see annotation below) define an obtuse angle (see annotation below) with an adjacent planar surface (the surface connecting 64 to 40; see annotation below) of the second step (annotated below), the adjacent planar surface (the surface 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to have the second step disposed between the first step and a middle portion of each strut, the second step extending from the first step toward the middle portion, the one or more planar surfaces define an obtuse angle with an adjacent planar surface of the second step, the adjacent planar surface extending radially from the one or more planar surfaces of the first step, as taught by Dawson, for the same reasons discussed above in claim 1.
Regarding Claim 10, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Dawson does not teach, as discussed so far, a second step disposed between the first step and a middle portion of each strut, the second step extending from the first step toward the middle portion, the second step including a second step planar surface extending between the first step and the middle portion of the strut, and the second step planar surface defines an angle with a plane tangent to part of the shroud-strut interface, the angle being less than thirty degrees.
Dawson teaches (Figures 1-8) a second step (annotated above) disposed between the first step (annotated above) and a middle portion (see Figures 4-8) of each strut (40), the second step (annotated above) extending from the first step (annotated above) toward the middle portion (see Figures 4-8), the second step (annotated above) including a second step planar surface (the top surface of the second step; see annotation above) extending between the first step (annotated above) and the middle portion (see Figures 4-8) of the strut (40), and the second step planar surface (the top surface of the second step; see annotation above) defines an angle with a plane tangent (see Figure 8) to part of the shroud-strut interface (at the outer surface of 36), the angle being less than thirty degrees (the angle between the top surface of the second step and a plane tangent to the outer surface of 36 appears to be 0 degrees; see annotation above and Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to have the second step 

Regarding Independent Claim 12, Cunningham teaches (Figures 1-6) a turbine exhaust case mixer (30) for an aircraft engine (see Figure 1), the aircraft engine (Figure 1) having an inner shroud (36), a nacelle (10), a fan assembly (14), a compressor assembly (16, 22) and a turbine assembly (18, 24), the TEC mixer (30) comprising struts (58) extending from the TEC mixer (30) and being adapted to connect the inner shroud (36) at a shroud-strut interface (see Figure 3), Cunningham does not teach at least one of the struts including a stepped configuration for reducing at least one stress in the at least one of the struts, the stepped structure including a first step adapted to be connected to the inner shroud, the first step defined by multiple planar surfaces, each planar surface of the multiple planar surfaces extending radially outwardly from the shroud-strut interface, each planar surface of the multiple planar surfaces joined along a joining edge thereof to another planar surface of the multiple planar surfaces, the joining edges extending radially outwardly from the shroud-strut interface.
Boekeloo teaches (Figures 1-10) an engine (116) with an exhaust gas duct (118) including a flow mixer (120) having a plurality of struts (306) including a stepped structure (annotated above) at a shroud-strut interface (see Figure 3B) for reducing at least one stress (due to the stepped configuration shown in Figure 3B) in the at least one of the struts (306), the stepped structure (annotated above) including a first step (annotated above) adapted to be connected to the inner shroud (see Figure 3B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham to have the each strut including stepped configuration for reducing at least one stress in the at least one of the struts, the stepped structure including a first step adapted to be connected to the inner shroud, as taught by Boekeloo, in order to connect the inner and outer surfaces of the exhaust gas duct such that deflections of the surfaces resulting from resonance with a rotor frequency are prevented or avoided (Paragraph 0036 of Boekeloo). Cunningham in view of 
Dawson teaches (Figures 1-8) a stepped structure (see Figure 8) including a first step (annotated above) adapted to be connected to the inner shroud (36) of the aircraft engine (10), the first step (annotated above) defined by multiple planar surfaces (see annotation above) each planar surface of the multiple planar surfaces (annotated above) extending radially outwardly from the shroud strut interface (at the outer surface of 36; see Figures 4-5 and 8), each planar surface of the multiple planar surfaces (annotated above) joined along a joining edge (annotated above) to another planar surface of the multiple planar surface (see annotation above), the joining edges (see annotation above, each strut including the stepped structure having the joining edge) extending radially outwardly (see Figures 4-5 and 8) from the shroud-strut interface (at outer surface of 36; see Figures 4-5 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo to have the stepped structure include a first step adapted to be connected to the inner shroud of the aircraft engine and, the first step defined by multiple planar surfaces, each planar surface of the multiple planar surfaces extending radially outwardly from the shroud-strut interface, each planar surface of the multiple planar surfaces joined along a joining edge thereof to another planar surface of the multiple planar surfaces, the joining edges extending radially outwardly from the shroud-strut interface, as taught by Dawson, in order to provide rigidity when joining a strut to a casing (Column 1, line 54 – Column 2, line 3 and Column 5, lines 37-45).
Regarding Claim 13, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Dawson does not teach, as discussed so far, a second step disposed between the first step and a middle portion of each strut, the second step extending from the first step toward the middle portion, the first step being wider than the second step relative to the shroud-strut interface.
As discussed above, Boekeloo teaches (Figures 1-10) each strut (306) includes a stepped structure (annotated above) at a shroud-strut interface (see Figure 3B), the stepped structure (annotated 
Dawson teaches (Figures 1-8) a second step (annotated above) disposed between the first step (annotated above) and a middle portion of each strut (see Figure 4), the second step (annotated above) extending from the first step (see annotation above) toward the middle portion (see Figures 4 and 8), the first step (annotated above) being wider (see Figures 4 and 8) than the second step (annotated above) and 8) relative to the shroud-strut interface (at the outer surface of 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to have the second step disposed between the first step and a middle portion of each strut, the second step extending from the first step toward the middle portion, the first step being wider than the second step relative to the shroud-strut interface, as taught by Dawson, for the same reasons discussed above in claim 12.
Regarding Claim 14, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham further teaches (Figures 1-6) wherein the TEC mixer (30) includes an annular wall (the inner surface of 30) adapted to be disposed about a central axis (34) of the aircraft engine (see Figure 1) downstream of the turbine assembly (18, 24). Cunningham in view of Boekeloo and Dawson does not teach, as discussed so far, means including a first wall step defining an annular-wall-to-strut interface and a second wall step extending from the first wall step defining the annular-wall-to-strut interface toward the middle portion of the at least one of the struts, and the first wall step has a larger footprint relative to the annular-wall-to-strut interface than the second wall step.
Dawson teaches (Figures 1-8) means (see Figures 4 and 8) including the first step having a first wall step (see annotation above) defining an annular-wall-to-strut interface (at the outer surface of 36; see Figures 4-8) and a second wall step (see annotation above) extending from the first wall step (see annotation above) defining the annular-wall-to-strut interface (at the outer surface of 36; see Figures 4-8) toward a middle portion (see Figures 4 and 8) of the at least one of the struts (40), and the first wall step (see annotation above) has a larger footprint (see Figures 4 and 8) relative to the annular-wall-to-strut interface (at the outer surface of 36; see Figures 4-8) than the second wall step (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to have the means including a first wall step defining an annular-wall-to-strut interface and a second wall step extending from the first wall step defining the annular-wall-to-strut interface toward the middle portion of the at least one of the struts, and the first wall step has a larger footprint relative to the annular-wall-to-strut interface than the second wall step, as taught by Dawson, for the same reasons discussed above in claim 12.

Regarding Independent Claim 15, Cunningham teaches (Figures 1-6) a turbine exhaust case mixer (30) for an aircraft engine (see Figure 1) configured for mixing concentric core and bypass gas flows (the flow within 13 and the flow between 10 and 13) via a lobed mixer (30; see Figure 2), the TEC mixer (30) comprising struts (58) extending in a span-wise direction (see Figure 3) from mixer lobes (50) to an inner shroud (36) across the core gas flow (between 38 and 36; see Figures 1 and 3), the strut (58) having a leading edge (60) and a trailing edge (62) separated by an axial chord (see Figures 3-5). Cunningham does not teach that the struts are axially narrower in the axial chord at a mid-span portion of the strut than at an interface of the strut and the inner shroud, the struts including a stepped structure at the interface, the stepped structure including a first step adapted to be connected to the inner shroud, the first step defined by multiple planar surfaces, each planar surface of the multiple planar surfaces configured to extend radially outwardly from the interface, each planar surface of the multiple planar surfaces joined along a joining edge thereof to another planar surface of the multiple planar surfaces, the joining edges configured to extend radially outwardly from the interface.
Boekeloo teaches (Figures 1-10) an engine (116) with an exhaust gas duct (118) including a flow mixer (120) having a plurality of struts (306) that are axially narrower in the chord at a mid-span portion of the strut (see Figure 3B – annotated above) than at an interface of the strut and inner surface (see Figure 3B – annotated above), the struts (306) including a stepped structure (annotated above) at the interface (see Figure 3B), the stepped structure (annotated above) including a first step (annotated above) adapted to be connected to the inner shroud (see Figure 3B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham to include the plurality of mixer struts that are narrower in a 
Dawson teaches (Figures 1-8) a stepped structure (see Figure 8) including a first step (annotated above) adapted to be connected to the inner shroud (36) of the aircraft engine (10), the first step (annotated above) defined by multiple planar surfaces (see annotation above) each planar surface of the multiple planar surfaces (annotated above) configured to extend radially outwardly from the interface (at the outer surface of 36; see Figures 4-5 and 8), each planar surface of the multiple planar surfaces (annotated above) joined along a joining edge thereof (see annotation above) to another planar surface of the multiple planar surface (see annotation above), the joining edges (see annotation above, each strut including the stepped structure having the joining edge) configured to extend radially outwardly (see Figures 4-5 and 8) from the shroud-strut interface (at outer surface of 36; see Figures 4-5 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo to have the stepped structure include a first step adapted to be connected to the inner shroud of the aircraft engine and, the first step defined by multiple planar surfaces, each planar surface of the multiple planar surfaces extending radially outwardly from the shroud-strut interface, each planar surface of the multiple planar surfaces joined along a joining edge thereof to another planar surface of the multiple planar surfaces, the joining edges extending radially outwardly from the shroud-strut interface, as taught by Dawson, in order to provide rigidity when joining a strut to a casing (Column 1, line 54 – Column 2, line 3 and Column 5, lines 37-45).
Regarding Claim 16, Cunningham in view of Beokeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham further teaches (Figures 1-6) an annular wall (the inner surface of 30; see Figures 1 and 3) adapted to be disposed about a central axis (34) of the aircraft engine (see Figure 1) downstream of a turbine assembly (18, 24), and wherein the struts (58) extend from the annular wall (30; see Figures 1 and 3-4).
Regarding Claim 21, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Dawson does not teach, as discussed so far, wherein the stepped structure is disposed at an intersection between the leading edge and the interface and/or at an intersection between the trailing edge and the interface.
Boekeloo teaches (Figures 1-10) wherein the stepped structure (annotated above) is disposed at an intersection between the leading edge (shown schematically at 306 in Figure 3B) and the interface (at 222).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to have the stepped structure being disposed at an intersection between the leading edge and the interface, as taught by Boekeloo, for the same reasons discussed above in claim 15.

Claims 3-5, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2015/0075169) in view of Boekeloo et al. (US 2018/0038261) and Dawson et al. (US 5,272,869) as applied to claims 1, 13, and 15 above, and further in view of Gbadebo et al. (US 2013/0209246).
Regarding Claim 3, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Dawson does not teach wherein each strut of the plurality of struts has a leading surface and a trailing surface, at least one of the leading surface and the trailing surface is defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012 of Gbadebo).
Regarding Claim 4, Cunningham in view of Boekeloo, Dawson, and Gbadebo teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo, Dawson and Gbadebo does not teach, as discussed so far, wherein the cavity is a first cavity that defines the leading surface of the strut, the trailing surface is defined by a second cavity, and boundaries of the second cavity are spaced from the axial ends of the strut.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), at least one of the leading surface (304) and the trailing surface (306) is defined by a cavity (at 304c; see Figure 4), and boundaries of the cavity (304d to 304e; see Figure 4) are spaced from axial ends (320a and 320b; see Figure 4) of the strut (302), wherein the cavity (at 304c) is a first cavity (see Figure 4) that defines the leading surface (304) of the strut (302), the trailing surface (306) is defined by a second cavity (at 306c), and boundaries of the second cavity (the outer portion of 306a to the inner portion of 306b) are spaced from the axial ends (330a and 330b) of the strut (302).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo, Dawson, and Gbadebo to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, wherein the cavity is a first cavity that defines the leading surface of the strut, the 
Regarding Claim 5, Cunningham in view of Boekeloo, Dawson, and Gbadebo teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo, Dawson, and Gbadebo does not teach, as discussed so far, wherein the cavity is defined in part by a curved portion proximate to the shroud-strut interface of the strut, a tangent to a part of the curved portion defines an angle with a tangent to a part of the shroud-strut interface, and the angle is less than thirty degrees.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), at least one of the leading surface (304) and the trailing surface (306) is defined by a cavity (at 304c or at 306c; see Figure 4), and boundaries of the cavity (304d to 304e or the outer portion of 306a to the inner portion of 306b; see Figure 4) are spaced from axial ends (320a and 320b or 330a and 330b; see Figure 4) of the strut (302), wherein the cavity (at 304c or at 306c; see Figure 4) is defined in part by a curved portion (portions 304a, 304b, 304c, 304d, 304e may be curved and portions the trailing edge 306 is curved; see Figure 4, and Paragraphs 0023, 0056, 0061, and 0066) proximate to a shroud-strut interface (at 320a or 330a) of the strut (320), a tangent to a part of the curved portion (at 306a or 304a) defines an angle (331a or 318a; see Figure 4) with a tangent to a part of the shroud-strut interface (at 330a or 320a; see Figure 4), and the angle is less than thirty degrees (the angle may be between 15 degrees to 45 degrees; see Paragraph 0023 and Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo, Dawson, and Gbadebo to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, wherein the cavity is defined in part by a curved portion proximate to the shroud-strut interface of the strut, a tangent to a part of the curved portion defines an angle with a tangent to a part of the shroud-strut interface, and the angle is less than thirty degrees, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012 of Gbadebo).
The Examiner additionally notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I.
Regarding Claim 17, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo and Dawson does not teach wherein each strut of the struts has a leading surface and a trailing surface, at least one of the leading surface and the trailing surface is defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), at least one of the leading surface (304) and the trailing surface (306) is defined by a cavity (at 304c or at 306c; see Figure 4), and boundaries of the cavity (304d to 304e or the outer portion of 306a to the inner portion of 306b; see Figure 4) are spaced from axial ends (320a and 320b or 330a and 330b; see Figure 4) of the strut (302).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012 of Gbadebo).
Regarding Claim 19, Cunningham in view of Boekeloo, Dawson  and Gbadebo teaches the invention as claimed and as discussed above. Cunningham in view of Boekeloo, Dawson, and Gbadebo does not teach, as discussed so far, wherein the cavity is defined in part by a curved portion proximate to the interface, a tangent to a part of the curved portion defines an angle with a tangent to a part of the interface, and the angle is less than thirty degrees.
Gbadebo teaches (Figures 1-11) struts (302) which are disposed between an inner wall (308) and an outer wall (310), wherein each strut (302) includes a leading surface (304) and a trailing surface (306), at least one of the leading surface (304) and the trailing surface (306) is defined by a cavity (at 304c or at 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo, Dawson, and Gbadebo to include each strut of the plurality of struts having a leading surface and a trailing surface, at least one of the leading surface and the trailing surface being defined by a cavity, and boundaries of the cavity are spaced from axial ends of the strut, wherein the cavity is defined in part by a curved portion proximate to the shroud-strut interface of the strut, a tangent to a part of the curved portion defines an angle with a tangent to a part of the shroud-strut interface, and the angle is less than thirty degrees, as taught by Gbadebo, in order to reduce the flow losses of the exhaust stream (Paragraph 0012).
The Examiner additionally notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2015/0075169) in view of Boekeloo et al. (US 2018/0038261) and Dawson et al. (US 5,272,869) as applied to claim 10 above, and further in view of Horn et al. (US 2019/0120061).
Regarding Claim 11, Cunningham in view of Boekeloo and Dawson teaches the invention as claimed and as discussed above. As discussed in claim 10 above, Dawson teaches the second step (annotated above) including a second step planar surface (the top surface of the second step; see annotation above) extending between the first step (annotated above) and the middle portion (see 
Horn teaches (Figures 1-8b) the use of a convex portion (see 28a in Figure 3 and Paragraph 0066) disposed on a stepped surface (see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cunningham in view of Boekeloo and Dawson to include the convex portion, as taught by Horn, in order to prevent or retard the growth of a possibly occurring crack in the blade element (Paragraph 0027 of Horn).

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 19, and 21 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741